

116 SRES 730 ATS:  Supporting the designation of the week beginning September 20, 2020, as “National Small Business Week” and commending the entrepreneurial spirit of the small business owners of the United States and their impact on their communities.
U.S. Senate
2020-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS2d SessionS. RES. 730IN THE SENATE OF THE UNITED STATESSeptember 30 (legislative day, September 29), 2020Mr. McConnell (for Mr. Rubio (for himself, Mr. Cardin, Mr. Cornyn, Ms. Cortez Masto, Mr. Grassley, Ms. Cantwell, Mr. Risch, Ms. Klobuchar, Mr. Kennedy, Mr. Van Hollen, Mr. Blunt, Mr. Carper, Mrs. Blackburn, Mr. Booker, Mr. Hoeven, Mr. Durbin, Mr. Gardner, Mr. Coons, Mr. Lankford, Mrs. Shaheen, Mrs. Fischer, Mr. Whitehouse, Mr. Crapo, Ms. Hirono, Mr. Alexander, Mr. Brown, Mr. Portman, Mr. Wyden, Ms. Ernst, Mr. Merkley, Ms. McSally, Ms. Rosen, Mr. Rounds, Mr. Peters, Mr. Hawley, Ms. Duckworth, Mrs. Feinstein, Mr. Heinrich, Mr. Wicker, Mrs. Hyde-Smith, Mr. Tillis, Mr. Cramer, Mr. Cotton, Mr. Boozman, Mr. Perdue, Mr. Young, and Mr. Romney)) submitted the following resolution; which was considered and agreed toRESOLUTION Supporting the designation of the week beginning September 20, 2020, as National Small Business Week and commending the entrepreneurial spirit of the small business owners of the United States and their impact on their communities.Whereas 2020 marks the 57th anniversary of National Small Business Week;Whereas every President for more than half a century has proclaimed a week celebrating the significance of small businesses across the United States;Whereas there are more than 30,000,000 small businesses in the United States;Whereas small businesses in the United States—(1)employ nearly half of the workforce of the United States;(2)make up 99.7 percent of all employers in the United States;(3)employ veterans;(4)produce 1/3 of the exports of the United States; and(5)account for nearly half of private sector output;Whereas, as of 2020, 9.1 percent of all small business owners in the United States are veterans;Whereas, on July 30, 1953, Congress created the Small Business Administration to aid, counsel, assist, and protect the small business community; andWhereas 2 out of every 3 new jobs in the United States are created by small businesses: Now, therefore, be itThat the Senate—(1)supports the designation of the week beginning September 20, 2020, as National Small Business Week;(2)celebrates the entrepreneurial spirit of the small business owner in the United States;(3)understands the importance of creating a small business climate that allows for sustained economic recovery;(4)celebrates the invaluable contribution small businesses make to the United States as the backbone of the economy;(5)supports increasing consumer awareness of the value and opportunity small businesses bring to their local communities;(6)understands the importance of providing more access and resources to minority-owned and underserved firms; and(7)understands the need to provide further assistance and relief to the small businesses of the United States during unprecedented times. 